20-3125-cv
     Connolly v. City of New York

                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER

     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS
     PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A
     SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
     MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
     (WITH THE NOTATION ASUMMARY ORDER@).       A PARTY CITING TO A
     SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
     REPRESENTED BY COUNSEL.

 1         At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
 3   City of New York, on the 22nd day of March, two thousand twenty-two.
 4
 5          PRESENT: REENA RAGGI,
 6                           GERARD E. LYNCH,
 7                           RAYMOND J. LOHIER, JR.,
 8                                   Circuit Judges.
 9          ------------------------------------------------------------------
10          DELANO CONNOLLY,
11
12                          Plaintiff-Appellant,
13
14                    v.                                                         No. 20-3125-cv
15
16          CITY OF NEW YORK, JOSEPH CARDIERI,
17          PAUL SAVARESE, IAN SANGENITO, ALAN
18          SPUTZ, SUSAN STARKER, FREDDA MONN,
19
20                           Defendants-Appellees.
21          ------------------------------------------------------------------
 1            FOR PLAINTIFF-APPELLANT:                   MICHAEL G. O’NEILL, New
 2                                                       York, NY
 3
 4            FOR DEFENDANTS-APPELLEES:                  MELANIE T. WEST, Assistant
 5                                                       Corporation Counsel (Richard
 6                                                       Dearing, Barbara Graves-
 7                                                       Poller, on the brief), for James E.
 8                                                       Johnson, Corporation Counsel
 9                                                       of the City of New York, New
10                                                       York, NY

11            Appeal from a judgment of the United States District Court for the Eastern

12   District of New York (William F. Kuntz, Judge).

13            UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

14   AND DECREED that the judgment of the District Court is AFFIRMED in part,

15   VACATED in part, and REMANDED for further proceedings consistent with this

16   order.

17            Delano Connolly, an attorney for the Administration for Children’s

18   Services (“ACS”) of the City of New York, claimed that the City unlawfully

19   discriminated and retaliated against him in violation of Title VII of the Civil

20   Rights Act of 1964, 42 U.S.C. §§ 2000e et seq., and that the City and the individual

21   Defendants-Appellees also violated 42 U.S.C. § 1983 and the New York City

22   Human Rights Law, N.Y.C. Admin. Code §§ 8-101 et seq. Those claims were

                                               2
 1   based on ACS’s transferring Connolly to a different unit, conducting a lengthy

 2   investigation of sexual harassment allegations made against him by a coworker,

 3   denying him promotion, suspending him for alleged unprofessional conduct

 4   during interactions with a contract agency’s employee in family court, and other

 5   actions short of termination that he viewed as adverse.

 6         Connolly now appeals from the August 19, 2020 judgment dismissing

 7   some of his retaliation claims as time-barred. Further, he argues that genuine

 8   disputes of material fact precluded summary judgment as to his claims of race

 9   and gender discrimination as well as retaliation. We assume the parties’

10   familiarity with the underlying facts and the record of prior proceedings, to

11   which we refer only as necessary to explain our decision to affirm in part, vacate

12   in part, and remand for further proceedings.

13         We review de novo a district court’s grant of both dismissal under Federal

14   Rule of Civil Procedure 12(b)(6) and summary judgment under Rule 56. See

15   Simmons v. Roundup Funding, LLC, 622 F.3d 93, 95 (2d Cir. 2010); Ya-Chen

16   Chen v. City Univ. of N.Y., 805 F.3d 59, 69 (2d Cir. 2015). At the summary

17   judgment stage, we look to “whether a fair-minded jury could return a verdict


                                             3
 1   for the [non-moving] party on the evidence presented.” Jeffreys v. City of New

 2   York, 426 F.3d 549, 553 (2d Cir. 2005) (citation omitted).

 3      I.      Discrimination under Title VII, 42 U.S.C. § 1983, and the NYCHRL

 4           We analyze discrimination claims under Title VII and § 1983 under the

 5   familiar three-step McDonnell Douglas burden-shifting framework. See

 6   McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973); Littlejohn v. City of

 7   New York, 795 F.3d 297, 312 (2d Cir. 2015). First, the plaintiff must establish a

 8   prima facie case of discrimination. Vega v. Hempstead Union Free Sch. Dist.,

 9   801 F.3d 72, 83 (2d Cir. 2015). Second, if the plaintiff has established a prima

10   facie case, the burden “shifts to the employer to ‘articulate some legitimate,

11   nondiscriminatory reason’ for the disparate treatment.” Id. (quoting McDonnell

12   Douglas Corp., 411 U.S. at 802). Third, “[i]f the employer articulates such a

13   reason for its actions, the burden shifts back to the plaintiff to prove that the

14   employer’s reason was in fact pretext for discrimination.” Id. (quotation marks

15   omitted). Under the NYCHRL, by contrast, an employer charged with a claim

16   of unlawful discrimination is entitled to summary judgment “if the record

17   establishes as a matter of law that discrimination play[ed] no role in its actions.”


                                               4
 1   Mihalik v. Credit Agricole Cheuvreux N. Am., Inc., 715 F.3d 102, 110 n.8 (2d Cir.

 2   2013) (quotation marks omitted).

 3         In granting summary judgment in favor of the City and the individual

 4   defendants, the District Court concluded that Connolly failed to establish a

 5   prima facie case of race discrimination under Title VII and § 1983, except as to his

 6   failure-to-promote claims, which Connolly has abandoned on appeal. See

 7   Appellant’s Br. at 55 n.14. We agree with the District Court that Connolly’s

 8   claims of race and sex discrimination stemming from his temporary transfer to

 9   ACS’s Legal Compliance Unit fail because Connolly failed to adduce either direct

10   evidence of intent to discriminate or any evidence that “give[s] rise to an

11   inference of discrimination.” Vega, 801 F.3d at 87. We likewise conclude that

12   Connolly failed to adduce such evidence with respect to ACS’s investigations of

13   his alleged misconduct, and thus that his Title VII and § 1983 discrimination

14   claims stemming from those investigations fail as well. We conclude further

15   that the Defendants-Appellees were entitled to judgment in their favor on all of

16   the Title VII and § 1983 discrimination claims at issue on appeal because

17   Connolly failed to adduce evidence that the Defendants-Appellees’ proffered


                                              5
 1   legitimate, non-discriminatory reasons for their employment actions, including

 2   the internal investigations of Connolly’s workplace misconduct and the results of

3    those investigations, were a pretext for discrimination based on Connolly’s race

 4   or gender. See Graham v. Long Island R.R., 230 F.3d 34, 38 (2d Cir. 2000). 1

 5   Finally, we affirm the District Court’s grant of summary judgment on Connolly’s

6    claims of discrimination under the NYCHRL for the reasons stated by the District

7    Court: Connolly failed to adduce any evidence that discrimination played a role

8    in the Defendants-Appellees’ actions, or that he was treated “less well” because

 9   of his race or sex. Mihalik, 715 F.3d at 110 & n.8.

10       II.      Retaliation under Title VII and 42 U.S.C. § 1983

11             We turn next to Connolly’s retaliation claims under Title VII and § 1983,

12   which are also analyzed under the McDonnell Douglas burden-shifting

13   framework. Gorzynski v. JetBlue Airways Corp., 596 F.3d 93, 110 (2d Cir. 2010);

14   see also Rasmy v. Marriott Int’l, Inc., 952 F.3d 379, 391 (2d Cir. 2020).




     1 Insofar as the District Court did not address this or the preceding point, we “are free
     to affirm on any ground that finds support in the record, even if it was not the ground
     upon which the trial court relied.” United States v. Delva, 858 F.3d 135, 152 (2d Cir.
     2017) (quotation marks omitted).

                                                 6
 1         We first address the District Court’s decision to dismiss as time-barred

 2   Connolly’s retaliation claims arising before November 20, 2013. The District

 3   Court dismissed those claims under Rule 12(b)(6) because he failed to file a

4    charge with the Equal Employment Opportunity Commission (EEOC) within 300

5    days of date the retaliatory act occurred. We conclude that the District Court

6    erred when it failed to consider the “reasonably related” doctrine, which applies

7    where the retaliation is alleged to have occurred, as here, “while the EEOC

 8   charge is still pending before the agency.” Duplan v. City of New York, 888

 9   F.3d 612, 622 (2d Cir. 2018). In such cases, “the retaliation claim is deemed

10   ‘reasonably related’ to the original EEOC filing,” and the original filing satisfies

11   Title VII’s exhaustion requirement as to the retaliation claim. Owens v. N.Y.C.

12   Hous. Auth., 934 F.2d 405, 410–11 (2d Cir. 1991). “The retaliation claim may

13   thus be heard notwithstanding [the] plaintiff’s failure to state it in a separate

14   complaint filed with the EEOC.” Id. at 411. In dismissing certain retaliation

15   claims as untimely, the District Court relied on the Supreme Court’s decision in

16   National R.R. Passenger Corp. v. Morgan, 536 U.S. 101 (2002). Our decisions

17   after Morgan, however, have continued to recognize an exception for retaliation


                                               7
 1   claims “reasonably related” to pending EEOC complaints. See, e.g., Duplan,

 2   888 F.3d at 622. The City makes no argument on appeal that those decisions are

3    incorrect. We therefore vacate the District Court’s judgment insofar as it

4    dismissed the claims of retaliation that occurred prior to November 20, 2013.

 5         We next address the District Court’s grant of summary judgment

 6   dismissing on the merits those retaliation claims that it deemed timely. As to

 7   those claims, we conclude that Connolly failed to adduce any evidence that the

 8   Defendants-Appellees’ proffered legitimate, non-retaliatory justifications were a

 9   pretext for illegal retaliation. Connolly’s evidence of retaliatory motive was

10   conclusory and insufficient to “demonstrate an adequate causal link between his

11   protected activity and allegedly adverse actions.” Agosto v. New York City

12   Dep’t of Educ., 982 F.3d 86, 104 (2d Cir. 2020). We therefore affirm the District

13   Court’s grant of summary judgment on the retaliation claims it deemed to have

14   been timely filed.

15         We have considered Connolly’s remaining arguments and conclude that

16   they are without merit. For the foregoing reasons, the judgment of the District




                                              8
1   Court is AFFIRMED in part, VACATED in part, and REMANDED for further

2   proceedings consistent with this order.

3                                        FOR THE COURT:
4                                        Catherine O=Hagan Wolfe, Clerk of Court




                                              9